U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. Please print or type. 1. Name and address of issuer: The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO80202 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[x] 3. Investment Company Act File Number:811-08397 Securities Act File Number:333-36975 4(a). Last day of fiscal year for which this notice is filed:September 30, 2011 4(b). [ ] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’sfiscal year).(See Instruction A.2) Note:If the Form is being filed late, interest must be paid on the registration fee due: 4(c). [ ] Check box if this is the last time the issuer will be filing this Form. 5. Calculation of registration fee: (i) Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ (ii) Aggregate price of securities redeemed or repurchased during the fiscal year: -$ (iii)
